Citation Nr: 0509986	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  04-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right foot.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  He was awarded the Purple Heart, the Silver 
Star, and the Combat Medical Badge.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2005.  A 
transcript of that hearing is associated with the claims 
file.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in March 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran is currently service connected for the 
following disabilities: coronary artery disease with atrial 
fibrillation (100%); amputation of the lower third of the 
left thigh (60%); lower back strain with limitation of motion 
(30%); plantar fasciitis of the right foot with exostosis 
(30%); degenerative joint disease of the right knee (30%); 
renal failure associated with hypertension (30%); peripheral 
vascular disease associated with hypertension (20%); 
hypertension (10%); degenerative joint disease of the right 
hip (10%); residuals of cerebrovascular accident with lack of 
left hand coordination (10%); right thigh scars (0%); and 
bilateral hearing loss (0%).  

2.  In addition to the schedular ratings, the veteran is in 
receipt of SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) on account of anatomical loss of one foot; SMC under 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
being so helpless as to be in need of regular aid and 
attendance; and specially adapted housing.  

3.  The evidence is in equipoise as to whether the veteran 
has a level of incapacity which is consistent with loss of 
use of the right foot.  


CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of the 
right foot have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks SMC based on loss of use of the right foot.  
In essence, he asserts that as a practical matter he has no 
remaining function in his right foot due to service-connected 
disabilities.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 Statement of the Case (SOC) and the 
July 2003 and April 2004 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, letters were sent to the veteran 
in November 2003, with a copy to his representative, which 
was specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant SMC; and it provides a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2003 VCAA letter, the RO informed the veteran that 
VA is responsible for getting "VA examination reports and VA 
treatment reports."  The veteran was further advised that VA 
will make reasonable efforts to get "Any evidence that you 
inform us of, provided you provide any necessary release for 
such information/records and a valid current address."  See 
the November 3, 2003 letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the November 2003 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2001 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  See the 
November 3, 2003 letter, page 3.  (emphasis in original).  

The Board therefore finds that the November 2003 letter, the 
July 2003 SOC, and the July 2003 and April 2004 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that the November 2003 VCAA letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the November 2003 letter.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the VCAA compliance letter was not issued prior to the 
initial adjudication of this claim (decision in September 
2002).  However, the claim was readjudicated, and a SSOC was 
provided to the veteran in April 2004 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records, a private physician's statement, 
and a report of VA examination, which will be described 
below.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran testified in support of his claim 
in February 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Special Monthly Compensation

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one foot.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).

Loss of use of the foot, for the purpose of SMC, will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., can 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2004).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.  

Factual background

The evidence of record indicates that the veteran was a 
combat medic.  He was awarded the Silver Star for an action 
in which he entered a minefield in an attempt to rescue 
wounded comrades, losing his left leg.  Shortly after leaving 
service, VA granted service connection for amputation, left 
thigh, secondary to land mine explosion.  Over the years, 
service connection has been granted for various other 
disabilities.  

The veteran is currently service connected for the following 
disabilities: coronary artery disease with atrial 
fibrillation (100%); amputation of the lower third of the 
left thigh (60%); lower back strain with limitation of motion 
(30%); plantar fasciitis of the right foot with exostosis 
(30%); degenerative joint disease of the right knee (30%); 
renal failure associated with hypertension (30%); peripheral 
vascular disease associated with hypertension (20%); 
hypertension (10%); degenerative joint disease of the right 
hip (10%); residuals of cerebrovascular accident with lack of 
left hand coordination (10%); right thigh scars (0%); and 
bilateral hearing loss (0%).  

In addition, the veteran has been awarded SMC under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of one foot; SMC under 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b) on account of being so helpless as 
to be in need of regular aid and attendance; and specially 
adapted housing.  

In December 2001, the veteran sought SMC based on loss of use 
of the right foot.

A March 2002 VA consultation note indicates that the veteran 
was referred to rehabilitation for a mobility aid.  He 
reported that he had a scooter but returned it because he 
could not use it in his house.  He also could not use his 
wheelchair in the house because of carpet.  He ambulated 
short distances with a cane or assistive device.  It was 
noted that pain rated 8 out of  10 during ambulation.  He was 
capable of ambulating 10 feet with or without assistive 
device.  The veteran was issued a   power chair.  

On VA examination in August 2002, the veteran complained of 
pain and numbness of the right lower extremity for 
approximately one year.  The pain was present whether he was 
weight bearing or in bed.  There was no swelling of the knee 
joint.  The numbness began on the toes and gradually 
progressed upwards to the right thigh.  Objectively, the 
veteran was able to walk a few steps in the examining room 
holding on to furniture.  He got around a farther distance in 
an electric scooter.  On physical examination of the right 
knee, there was no effusion or joint line tenderness.  Range 
of motion was 20 to 90 degrees.  There was diminished light 
touch sensation on the right leg below the knee.  Pedal 
pulses were absent in the right foot.  

In an undated statement, received in April 2004, Dr. T.W. 
indicated that the veteran's right leg was no longer 
functional because of pain, arthritis and neuropathy.  He 
stated that the veteran's right leg problem was more likely 
than not due to the years of its overuse as a result of 
losing the left leg.  

In February 2005, the veteran testified regarding problems he 
had with his right leg.  He indicated that he could only 
stand on his right leg for two to three minutes before pain 
forced him to sit down.  He stated that he could walk on the 
leg four to five minutes, but had to have something to hold 
on to.  

Analysis

The veteran seeks entitlement to SMC based on lose of use of 
the right foot.  

When interpreting the regulation pertaining to loss of use of 
a foot, the relevant inquiry concerning a SMC award is not 
whether amputation is warranted but whether the veteran has 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2004); see also Tucker v. West, 11 Vet. App. 369, 373 
(1998).    

Applying this standard, and after reviewing the evidence of 
record, the Board finds that the veteran's medical condition 
is such as to satisfy the criteria for an award of SMC based 
on loss of use of the right foot.  The evidence shows that 
due to his many and significant service-connected 
disabilities the veteran is only able to walk only a few feet 
before having to sit down because of pain.  He stabilizes 
himself with a cane or assistive device but mainly uses an 
electric scooter.  The August 2002 VA examination noted that 
the veteran was only able to walk a few steps while holding 
on to furniture.  Clinical evaluation noted that there was 
diminished sensation on the right leg below the knee and that 
pedal pulses were absent in the right foot.  

Given the above evidence, the Board finds that the effective 
function remaining in the veteran's right foot is tantamount 
to "loss of use".  In other words, no effective function 
remains other than that which would be equally well served by 
an amputation stump with use of a suitable prosthetic device.  
This conclusion is strongly supported by Dr. T.W.'s opinion, 
which indicated that the veteran's right leg was no longer 
functional due at least in part to pain, as well as the 
medical findings which reveal that the veteran requires the 
continuous use of assistive devices, such as a cane, 
wheelchair or scooter to get around.  See Tucker, supra.

The Board emphasizes that it does not read the law as 
requiring complete paralysis of the lower extremities.  There 
is no question that the veteran can walk a few steps with the 
assistance of a cane or while holding on to something for 
support.  This level of impairment, the Board believes, is 
sufficient to allow the assignment of SMC with the 
application of the benefit of the doubt rule.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In summary, for reasons and bases expressed above, the Board 
concludes that the evidence is at least in equipoise.  The 
veteran's claim for SMC based on loss of use of the right 
foot is accordingly granted.  


ORDER

Entitlement to SMC based on loss of use of the right foot is 
granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


